ORDER

By opinion filed October 15, 1993, this court suspended David T. Erickson from the practice of law for a period of 60 days. The suspension order provided that Erickson could not be reinstated to the practice of law until he had complied with certain terms contained therein. Erickson has now filed with this court an affidavit stating that he has complied with the terms of the suspension' order. The Director of the Office of Lawyers Professional Responsibility likewise has notified this court that Erickson has complied with the terms of the suspension order.
The court, having considered the affidavit of David T. Erickson and the submission of the Director,
NOW ORDERS, that David T. Erickson hereby is reinstated to the practice of law effective immediately and is placed on supervised probation for a period of 2 years from the date of this order, subject to the terms described in this court’s opinion filed October 15, 1993.
/s/ Alexander M. Keith Chief Justice